ALAN E. NORRIS, Circuit Judge,
dissenting.
Although I agree with the majority’s position that the letters of Drs. Ahmed and Gold should have been considered, since they appear to shed light on plaintiffs condition while employed by IP, that evidence ought not be weighed by this court rather than the Plan Administrator. Unless a determination that plaintiff is still not entitled to benefits in light of the new evidence would be arbitrary and capricious, this court may not weigh the evidence itself and grant plaintiff benefits. See University Hosps. of Cleveland v. Emerson Elec. Co., 202 F.3d 839, 841 (6th Cir.2000) (discussing earlier remand in same case to Plan Administrator to reweigh evidence when some erroneous evidence was initially considered by Plan Administrator). It is not at all clear to me that a finding that the new evidence does not entitle plaintiff to benefits would be arbitrary and capricious.
Accordingly, I respectfully dissent.